Citation Nr: 1229632	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  11-11 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel

INTRODUCTION

The Veteran served on active duty from January 1956 to September 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is at least as likely as not related to service.  

2.  Resolving all doubt in the Veteran's favor, tinnitus is related to his bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).  

2.  The criteria for service connection for tinnitus as secondary to bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (hereinafter the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for granting the Veteran's service connection claims for bilateral hearing loss and tinnitus, without detriment to his due process rights.  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a Veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran claims service connection for bilateral hearing loss and for tinnitus.  In his written submissions and Board testimony, he contends that he suffered acoustic trauma from exposure to jet engine noise while in service working on flight lines during the 1950s when jet engines were new.  He also asserts that he has experienced hearing difficulties since shortly after discharge from service.  

The determination of whether a Veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  

Service personnel records show that the Veteran was a weapons control system mechanic and that his last duty assignment was with a fighter interceptor squadron.  

Normal 15/15 hearing on a whisper test was shown during the Veteran's January 1956 enlistment examination.  Two in-service audiograms dated in February 1957 and March 1957 are in graphical form and do not provide clear decibel measurements at the 500, 1000, 2000, 3000 and 4000 Hertz frequencies, so they are not technically adequate to determine whether the Veteran had any bilateral hearing loss in service meeting the requirements of 38 C.F.R. § 3.385.  The November 2010 VA examiner reviewed these same audiograms and suggested they did not show any hearing loss during service.  However, upon a review of the audiograms, both demonstrate hearing below normal in the 4000 Hertz frequency.   

On his July 1959 discharge examination, audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
0(10)
0(10)
-5(5)
0(5)
LEFT
       0(15)
5(15)
0(10)
20(30)
10(15)

(The figures in parentheses are based on International Standards Organization [ISO] Standards to facilitate data comparison.  Prior to November 1967, audiometric results were reported in American Standards Association [ASA] Standards in service medical records.)  Therefore, at discharge the Veteran did not show any bilateral hearing loss meeting the requirements of 38 C.F.R. § 3.385.  However, such reveals that the Veteran's hearing decreased from the time he entered service to his discharge.  

Post-service, a November 2006 VA treatment record revealed that the Veteran was seen for hearing complaints.  He reported that family members and friends noticed he was turning up the TV volume and asking people to repeat themselves more often.  He said that most people seemed to mumble.  He also reported occasional high frequency tinnitus when trying to get to sleep.  He denied otalgia, otorrhea, facial numbness, aural fullness, ototoxic medications, a family history of hearing loss, and vision problems.  The Veteran noted that he was exposed to loud jet engines while in service for three years although he occasionally wore hearing protection.  

Examination revealed mild sloping to severe bilateral sensorineural hearing loss and hearing aids were recommended.  While audiogram results are not shown in the November 2006 VA treatment record associated with the claims file, the November 2010 VA examiner provided the results in his report of examination.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
40
70
75
LEFT
       10
25
35
60
70

Speech recognition scores on the Maryland CNC Word List were 84 percent for the right ear and 96 percent for the left ear.  

VA treatment records dated from November 2006 to February 2007 showed adjustment of the Veteran's hearing aids and mentoring of their use.  

The Veteran underwent a VA examination in November 2010.  The Veteran reported that when he was in service as a fire control system repairman he used to stick his head into an engine head to check for hydraulic leaks while the engine was running and that now he could not hear.  He reported difficulty with conversations and that he had to ask people to repeat themselves.  He also reported that he used hearing aids provided by VA, but did not find them beneficial and did not wear them.  He denied occupational or recreational noise exposure.  He said that he worked in a warehouse for 4 years and as a roofer or roofing contractor for 40 years.  The examiner reported there was no complaint of tinnitus.  

Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
45
70
70
LEFT
       15
35
60
65
70

Speech recognition scores on the Maryland CNC Word List were 94 percent for the right ear and 96 percent for the left ear.  Diagnosis was mild to severe bilateral sensorineural hearing loss.  The VA examiner noted that the Veteran did not have documented hearing loss until November 2006, or 47 years after discharge from service.  The audiologist cited a recent study of hearing loss among male Veterans and non-Veterans which concluded that both groups were equally as likely to have hearing loss and that the degree of hearing loss increased with age.  Therefore, based on audiometric information in the file and that current study, the VA examiner concluded that the etiology of the Veteran's current hearing loss due to inservice noise exposure could not be established.  The VA examiner also opined that the etiology of the Veteran's intermittent tinnitus noted in November 2006 was at least as likely as not secondary to the presence of current hearing loss.  

During his Board hearing in June 2012, the Veteran testified that he never had a hearing problem before service, but that since several years after service he had problems hearing and experienced intermittent tinnitus.  He said that he worked on a flight line at Air Force bases in Wisconsin and Newfoundland as a radar technician in the 1950s when jet engines were new and personnel did not have adequate ear protection or the more comfortable ear protection they wear today.  The Veteran testified that when these jet aircraft returned from their missions he had to stick his head inside the engine compartment to check for hydraulic leaks after which he would tell the pilot to shut down the engines.  He believes he suffered ear damage then, without even being aware of it, because of his military occupation but noted that he did not seek any treatment during service because he did not realize he had a problem.  

Post-service, the Veteran said that his friends and former wife made fun of him because he had difficulty hearing and that he had to ask people to repeat themselves.  He said that he first noticed hearing loss about two to three years after discharge and first noticed tinnitus perhaps 30 years ago.  The Veteran conceded that he did not seek treatment because he was a young man and did not know where to go.  Currently he was hard of hearing and needed hearing aids furnished by VA.  The Veteran also testified that after discharge from service he worked as a roofer, did acrylic painting and played softball as hobbies, and did not encounter any occupational or recreational noise exposure.  The record was left open for 60 days to permit the Veteran to secure a written opinion from one of his doctors or an audiologist who had told him in the past that his hearing loss and tinnitus were related to his military service.  No such opinion was submitted to the Board within the allotted time period.  

The Board's review of the medical and lay evidence of record indicates that service connection is warranted for the Veteran's current bilateral hearing loss and tinnitus.  Initially, the Board notes that the Veteran has been diagnosed with current intermittent tinnitus and bilateral hearing loss pursuant to the provisions of 38 C.F.R. § 3.385 in the November 2010 VA examination.  The November 2006 VA audiogram noted above also shows bilateral hearing loss under the provisions of 38 C.F.R. § 3.385.  Additionally, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

As noted above, when a condition may be diagnosed by its unique and readily identifiable features and is capable of lay observation, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran is not a medical professional, the Board finds his description of his exposure to jet engine noise in service and the development of his hearing loss and tinnitus disorders credible.  

The Veteran's service treatment records are silent as to any diagnosed hearing loss or tinnitus disorders.  However, the Board finds that the Veteran's lay evidence of exposure to jet engine noise for three years during service from inspecting these engines for hydraulic leaks before they were shut off while wearing little or no hearing protection is competent and credible evidence to show in-service occurrence of acoustic trauma.  His service activities on a flight line as a weapons control system mechanic, and his proximity to the new Air Force jets for hours each day, are capable of lay observation and are consistent with his duties.  See Barr, 21 Vet. App. at 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Moreover, the fact that his service treatment records include February 1957 and March 1957 audiograms demonstrating hearing below normal in the 4000 Hertz frequency and a decrease in hearing on his July 1959 discharge examination support a finding that the Veteran experienced some hearing loss during his military service. 

After reviewing the lay and medical evidence of record, the Board finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current bilateral hearing loss is the result of noise exposure during service.  While the examiner who conducted the VA audiological examination in November 2010 opined that a relationship between the Veteran's current hearing loss and in-service noise exposure could not be established, the Veteran has consistently maintained that his hearing loss and tinnitus were at least as likely as not due to service because of his occupation during service.  The Veteran has noted that his hearing difficulties developed within two to three years of discharge from service and he testified that family and friends made fun of him soon after discharge because he asked people to repeat themselves.  

To the extent that the VA examiner relied on the fact that service treatment records did not show any hearing loss during service, the Board notes that service connection for hearing loss cannot be denied solely because there was no evidence of this disorder during active duty.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 38 C.F.R. § 3.304(d) (noting that service connection can be granted for disease diagnosed after discharge).  In addition, the Board notes that the VA examiner appeared to rely heavily on a 2010 study of Veterans and non-Veterans without providing details of the study or a copy of the study for the claims file.  For example, the VA examiner did not explain whether the Veterans studied were comparable to an Air Force flight technician such as the Veteran who was daily exposed to jet engine noise.  Certainly Hensley teaches that hearing loss can manifest years after service and still be service connected.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Board finds that the lay and medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's hearing loss is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of this claim and investigation of the hearing study cited by the November 2010 VA examiner.  However, the Board believes that further development of this claim would be futile as, under the circumstances of this case, the written and oral contentions of the Veteran, in combination with the corroborating service personnel and treatment records, are sufficient to provide evidence of a nexus, or relationship, between the Veteran's current bilateral hearing loss and service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); Barr, 21 Vet. App. at 307-09 (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Therefore, the Veteran has established a link between his hearing loss and military service.  

Since the Board above is granting service connection for bilateral hearing loss, secondary service connection is available for tinnitus if there is evidence that the tinnitus disorder was either caused by or aggravated by such service-connected disability.  As noted above, the November 2010 VA examiner specifically found that the etiology of the Veteran's tinnitus was at least as likely as not secondary to the presence of his current hearing loss.  Since the claims file contains medical evidence that the Veteran's tinnitus disorder was at least as likely as not secondary to hearing loss, and the Board grants service connection for hearing loss in this appeal, secondary service connection for the Veteran's tinnitus is warranted.  See 38 C.F.R. § 3.310(a).  

Therefore, in view of the above, and affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus as secondary to bilateral hearing loss is granted.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


